DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 U.S.C. § 112 (b), Applicant states on p. 5 of the Remarks that the applicant agrees with the Examiner’s interpretation of the term “approximately.” However, the term “approximately” remains in the claims, and therefore this rejection is maintained.
With respect to the rejections under 35 U.S.C. § 102, Applicant points to Fig. 16 of Wampler as evidence that the device of Wampler does not teach a blood inlet offset from the longitudinal axis of the pump.
The Examiner disagrees. First, Applicant has not defined which longitudinal axis of the pump that the inlet is offset from, therefore this is an arbitrary axis and the Examiner has clearly indicated in annotated figures what is being considered the longitudinal axis. This is mentioned for clarity because Applicant states “the” longitudinal axis in the remarks, even though no specific longitudinal axis is defined in the claims.
For the following discussion, see annotated Fig. 16 below:
[AltContent: textbox (3 offset blood inlets)][AltContent: textbox (longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    351
    478
    media_image1.png
    Greyscale


Second, referring to this annotated figure, the Wampler device comprises three blood inlets that are offset from the marked longitudinal axis and each of these is separated by a support member as identified by Applicant. Applicant’s claims use the transitional phrase “comprising,” and therefore do not exclude the device of Wampler which has more than one offset blood inlet. The cross-sectional view of Fig. 17 supports this interpretation of Wampler, as the support arm material clearly isolates the blood inlet sections to offset portions, i.e. blood does not flow through the support arms. 
On p. 6 of the Remarks dated 6/8/2022, Applicant states that “the main inlet to the pump is actually through the ports 252, which causes the flow 232” and further alleges that “even if blood were to enter the pump at the forwardmost end…the opening would not cause radial flow across the interface 288.”
However, the cited portions of Wampler include leakage flow 236, visible in Fig. 16, which is an additional blood flow path that explicitly washes the bearing surfaces of the pump including interface 288 in ¶[0141] and ¶[0144]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, for the purposes of examination, the term “approximately” will be interpreted as within a factor of two of the claimed range.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-30 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wampler et al. (U.S. Patent Application Publication No. 2016/0144087,) hereinafter referred to as Wampler.
Regarding claims 19 and 37, Wampler teaches a cardiac pump (Abstract, element nos. 60, 120, 180, 230, 290, 350 are the disclosed pump embodiments) comprising: 
a cardiac pump housing (in element 230 embodiment, Figs. 16-17, housing is element 240) having a blood inlet (leakage inlet does not have an element number, particularly visible in Fig. 17 leading to leakage flow labeled element 236, see annotated Fig. 17 below) that is offset from a longitudinal axis of the cardiac pump housing (see also annotated Fig. 17 below, the inlet is offset from the identified longitudinal axis), the blood inlet being configured to flow blood radially (radial flow direction labeled on annotated Fig. 17 below, see also ¶[0141]) across a contact bearing interface (element 288 in Figs. 16-17) of a plain bearing assembly (jeweled bearing) of the cardiac pump (¶[0141] configured to wash the moving surfaces of bearing interface 288).
[AltContent: textbox (radial flow)][AltContent: rect][AltContent: textbox (inlet)][AltContent: arrow][AltContent: textbox (longitudinal axis)][AltContent: connector]
    PNG
    media_image2.png
    449
    626
    media_image2.png
    Greyscale

Regarding claim 20, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches the cardiac pump housing is configured to extend at least partially through a wall of a heart (¶[0176], Figs. 23A-F depict an installation process).
Regarding claim 21, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet is positioned within the heart when the cardiac pump is implanted at least partially in the heart (this is considered to be directed to the intended use of the device and is given limited patentable weight, and the device of Wampler is capable of this use as specifically the inflow cannula or inflow of pump are inside the heart in ¶[0174] and Figs. 23A-F).
Regarding claim 22, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet comprises one or more openings having a center of area that is offset from the longitudinal axis of the cardiac pump housing (see annotated Fig. 17 above, the inlet is offset from the labeled longitudinal axis).
Regarding claim 23, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet has a rotational symmetry of order 1 about the longitudinal axis of the cardiac pump housing (see annotated Fig. 17 above, the inlet is offset from the labeled longitudinal axis and corresponds to a rotational symmetry order of 1 with respect to the labeled longitudinal axis).
Regarding claim 24, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet is non-axisymmetric (see annotated Fig. 17 above, the inlet is offset from the labeled longitudinal axis and corresponds to a rotational symmetry order of 1 with respect to the labeled longitudinal axis).
Regarding claim 25, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches the cardiac pump comprising at least one bearing assembly configured to rotatably support a cardiac pump rotor within the cardiac pump housing (jeweled bearing interface 288 pivotally engages the cardiac pump rotor, see Figs. 16-17), wherein the blood inlet is configured to divert radially the flow of blood across the at least one bearing assembly (¶[0141] configured to wash the moving surfaces of bearing interface 288 and the radial flow direction is labeled on annotated Fig. 17 above).
Regarding claim 26, Wampler teaches a cardiac pump according to claim 25.
Wampler further teaches wherein the at least one bearing assembly comprises a contact bearing having a first contact bearing portion configured to engage a second contact bearing portion (jeweled bearing interface 288 pivotally engages the cardiac pump rotor) thereby defining a contact bearing interface (see Figs. 16-17), the blood inlet being configured to divert radially the flow of blood across the contact bearing interface of the at least one bearing assembly (¶[0141] configured to wash the moving surfaces of bearing interface 288 and the radial flow direction is labeled on annotated Fig. 17 above).
Regarding claim 27, Wampler teaches a cardiac pump according to claim 26.
Wampler further teaches wherein the cardiac pump housing defines a blood flow path between the blood inlet and a blood outlet of the cardiac pump housing (Fig. 16, flow arrows are visible).
Regarding claim 28, Wampler teaches a cardiac pump according to claim 27.
Wampler further teaches wherein the blood inlet provides an opening into the blood flow path, the opening being disposed axially upstream of the contact bearing interface of the at least one bearing assembly (Figs. 16-17, blood flow path is denoted by flow direction arrows, and inlet is noted in annotated Fig. 17, above and is upstream of bearing interface element 288).
Regarding claim 29, Wampler teaches a cardiac pump according to claim 27.
Wampler further teaches wherein the blood flow path comprises a region of blood flow proximate to the blood inlet (in annotated portion of Fig. 17 below, this would correspond to the area of blood flow labeled “proximate region”, it is noted that interpretation for this feature is informed by Applicant’s Fig. 5 as elected), wherein the cross sectional area of the flow through the blood inlet is a function of the cross sectional area of the region of blood flow proximate to the blood inlet (this corresponds to the law of conservation of volume of a fluid flow, the inlet and outlet flows in a junction are functions of their respective cross-sectional areas).
[AltContent: textbox (inlet)][AltContent: textbox (proximate region)][AltContent: connector]
    PNG
    media_image3.png
    652
    617
    media_image3.png
    Greyscale

Regarding claim 30, Wampler teaches a cardiac pump according to claim 29
Wampler further teaches wherein the ratio of the cross sectional area of the region of blood flow proximate to the blood inlet to the cross sectional area of the flow through the blood inlet is in the range of approximately 1:0.2 to 1:1 (this corresponds to a range of 5x to equal size, these areas as labeled in annotated Fig. 17 referred to in the rejection of claim 29 are “approximately” within said range).
Regarding claim 31, Wampler teaches a cardiac pump according to claim 29.
Wampler further teaches wherein the cross sectional area of the region of blood flow proximate to the blood inlet is larger than the cross sectional area of the flow through the blood inlet (see annotated Fig. 17 as referred to in the rejection of claim 29 above).
Regarding claim 32, Wampler teaches a cardiac pump according to claim 29.
Wampler further teaches wherein the at least one bearing assembly is positioned in the region of blood flow proximate to the blood inlet (bearing interface 288 is located in this labeled region in annotated Fig. 17 as referred to in the rejection of claim 29 above).
Regarding claim 33, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet forms a nozzle that leads into the cardiac pump housing (see annotated Fig. 17 for the inlet, blood flow is led into housing, flow direction indicated by arrows in Fig. 16 and element 236 is the leakage flow path specifically).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792  

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792